DeBruler, C.J.
This case involves a petition for a temporary writ of mandate and prohibition directed to the respondent requiring him to refrain from exercising further jurisdiction in the matter of the Petition to Probate a will filed as part of the probate proceeding entitled The Estate of Gawanda J. Bechert, Deceased, being Probate Cause No. 4049, and also from exercising further jurisdiction in the matter of a Complaint to Resist Probate, being Civil Cause No. 196-66, both causes being filed in said court.
The decedent, Gawanda J. Bechert, in this case died a resident of Jasper County, Indiana, on November 16, 1965. Thereafter an intestate estate was opened in the Jasper Circuit Court and an administrator was appointed. On January 5, 1966, and while said estate was being administered, Gwendolyn L. Lehe filed a general objection to the probate of any will in the estate of Gawanda J. Bechert, deceased. Thereafter on August 11, 1966, the relator, James E. Bechert, filed a Petition to Probate the will of Gawanda J. Bechert, deceased, in Probate Cause No. 4049, and simultaneously filed a motion for change of venue from Jasper County upon his Petition to Probate the will.
On September 8, 1966, and within thirty days after the Petition to Probate the will was filed, Gwendolyn L. Lehe *215filed a Complaint to Resist Probate of the will in the Jasper Circuit Court which action was docketed under a separate Civil Cause No. 196-66 and was entitled Gwendolyn J. Lehe v. James E. Bechert, et al. In the latter cause the relators appeared generally, requested a jury trial, and on November 5, 1966, filed their answer to the Complaint to Resist Probate of will and a motion for change of venue from the county. This second motion for change of venue from the county was denied by the court and subsequently this Court upheld the denial of that motion by the trial court in the case of State ex rel. Bechert v. The Jasper Circuit Court (1968), 249 Ind. 695, 234 N. E. 2d 492. That case dealt only with the second motion for change of venue and is not involved in this case.
On April 30, 1968, the Jasper Circuit Court set Cause No. 196-66 for trial on September 10, 1968. On August 16, 1968, relators filed a motion for a continuance of the trial in Cause No. 196-66 which was granted and the cause was reset for trial on April 22,1969. Thereafter on April 17, 1969, five days before the date set for trial, the relators filed a motion for a continuance and a motion to dismiss the suit on the ground that the Jasper Circuit Court lost jurisdiction of this will contest two and one-half years prior to that day when relators filed their first motion for change of-venue from the county in Probate Cause No. 4049, requesting that the venue of their Petition to Probate the will be changed from the county.
On April 18, 1969, the Jasper Circuit Court denied relators’ motion to dismiss and the motion for a continuance. The relators petitioned for a writ of mandate and prohibition to prevent respondent from exercising jurisdiction over the Petition to Probate will filed in Cause No. 4049 and over Cause No. 196-66. This Court thereupon issued the temporary mandate and prohibition order.
The question in this case is whether or not under the facts and circumstances heretofore related the respondent should be required to grant the first motion for change of venue from the county which was filed simultaneously with the Petition *216for Probate in Cause No. 4049, and if said motion must now be granted what effect does this have upon Cause No. 196-66, the Complaint to Resist Probate.
Both opponents and proponents of a will have a statutory right to a change of venue from the county upon the filing of a timely and .correct motion in the Probate proceeding. Indiana Acts 1913, ch. 139, § 1, as amended by Acts 1935, ch. 71, § 1, being Burns’ Ind. Stat. Ann. § 2-1403, states:
“In any action, proceeding, or matter, of any character or nature whatever, relating to, connected with or involving the estate of a decedent in any manner whatever, any of the parties thereto shall be entitled to change of judge or a change of venue from the county for the same reasons, and upon the terms and conditions, upon which there may be a change of judge or a change of venue from the county on any civil action: Provided, however, That nothing herein contained shall be construed to authorize a change of venue from the county of the administration of the estate of a decedent, or to authorize a change of venue from the county upon the exceptions to the final report of an administrator or executor, and hereafter there shall be no change of venue from the county upon exceptions to the final report of an administrator or executor.”
Relator filed a correct and timely motion for change of venue from the county on his Petition to Probate in Cause No. 4049. Relator had a right to have that motion ruled on and granted unless it should appear there is some legal reason to support respondent’s denial of the motion.
Respondent makes several arguments why the motion need not have been granted.
(1) Respondent argues that there is no right to a change of venue from the county on a petition to probate a will. However, Burns’ § 2-1403, supra, clearly grants the right.
*217*216(2) Respondent next contends that the motion for change of venue from county filed by relators at the same time as the Petition to Probate the will properly overruled because *217at the time it was filed there were no adverse parties to the proceeding to probate the will, and no issue existed which would have required a trial to dispose of it. This contention is erroneous because there were adverse parties when the Petition to Probate was filed. The objections to the probate of any will had been filed by the opponents of the will prior to the filing of the Petition to Probate the will. The purpose of these objections was to notify the proponents of the will that the objectors intended to oppose the probate of the will. At the moment the Petition to Probate the will was filed, the proceeding to probate was an adversary proceeding because of the existence of the objections.
(3) The strongest argument made by respondent is that the course of conduct taken by relators shows a waiver and abandonment of their right to a change of venue. The respondent cites four cases in support of his position. However, none of these cases supports the proposition that a party waives his motion for change of venue from the county when after proper filing the trial court fails to act on it. In State ex rel. City of Indpls. v. Superior Court of Marion Co. (1955), 235 Ind. 151, 128 N. E. 2d 874, 131 N. E. 2d 645, the failure of a party to expeditiously strike from a panel named by the regular judge following the granting of a motion for change of venue from the judge was held to constitute a waiver of the right to change from the judge.
In Southern Indiana Ry. Co. v. McCarrell (1904), 163 Ind. 469, 71 N. E. 156, the appellee took a change from Lawrence County to Orange County. Appellant appeared in Orange County and filed a motion for change from that county which was granted and the venue ordered changed to Washington County and appellant was granted ten days to perfect the change. Appellant did not perfect this change. On appeal this Court held that the appellant had submitted to the jurisdiction of the Orange Circuit Court by failing to perfect the change of venue to Washington County.
*218In both of those cases the party failed to take a required procedural step. In this case, the relator had taken all the steps required to obtain a change of venue from the county, but the judge failed to act on the motion.
In the case of Moore v. American National Bank at Indpls. (1944), 114 Ind. App. 551, 52 N. E. 2d 513, the court held that the denial of a motion for change of venue from the judge was not reversible error where parties entered into a judgment by agreement and consented to the regular judge entering this judgment. There is no judgment by agreement in our case. In Mannix v. State ex rel. Mitchell (1888), 115 Ind. 245, 17 N. E. 565, the last case relied on by respondent, there was no question of a waiver of a motion for change of venue.
That case involved a single cause and the party Mannix had himself sought the .change of venue, had moved for a continuance of that cause in the venue county, and then sought to have the cause remanded to Hancock County from which it had been venued. The court merely held that Mannix was not entitled to a remand since his motion for continuance waived any mere irregularities in the procedure to that point.
This waiver issue is disposed of by the case of State v. Laxton, et al. (1961), 242 Ind. 331, 178 N. E. 2d 901. In this case a party made a timely and proper motion for change of venue from the county on July 18, 1959. The motion was not ruled upon at the time of filing. The motion was finally overruled on February 3, 1960. At the time the motion was filed, the clerk stamped it filed and put it in an envelope in the file jacket of the .case and with the intention of bringing it to the attention of the trial judge as soon as a special judge qualified and was available. On November 4, 1959, the party who had filed the motion filed another motion with the court for an entry showing the filing of his motion for change of venue on July 18, 1959, which was taken under advisement. On December 19, 1959, the party in open court requested the *219trial court to sustain the motion for change of venue. The court finally overruled the motion on February 3, 1960. This Court said:
“When the motion for a change of venue from the county was brought to the attention of the court, by appellant oh December 19, 1959, by orally moving the court to sustain and grant its motion for a change of venue from the county, it was then the duty of the special judge to grant the .change.” 242 Ind. at 336.
That case stands for the proposition that a motion for change of venue from the county cannot grow so stale from the passage of time alone that it need not be granted.
Neither is there authority that the motion for a continuance of the trial set in Civil Cause No. 196-66 and granted by the court constituted a waiver of the motion for change of venue which had been previously filed in Probate Cause No. 4049. The trial court and counsel have, until this original action, treated the Petition to Probate Will in Probate Cause No. 4049, and the Complaint to Resist Probate of Will, Cause No. 196-66, as separate and distinct cases and entitled to separate treatment. Clearly no one thought relators were affecting No. 4049 when they moved for a continuance in No. 196-66.
We, therefore, hold that when it was brought to the attention of the trial court that a proper and timely motion for change of venue from the county had been filed in Probate Cause No. 4049, the trial court had no alternative but to grant it.
The consequences of granting a change of venue to another county of the Petition to Probate in Probate Cause No. 4049 will be that the entire will contest will be determined in the venue county. This means that the Complaint to Resist Probate, Civil Cause No. 196-66 must also be changed to the venue county.
*220*219It is obvious that the objection to the probate of any will, the petition to probate the will, and the action to resist pro*220bate of the will are integral parts of the same case and merge in the final analysis into one case, the purpose of which is to litigate the issue of whether or not the tendered will is entitled to be admitted to probate. The issue in such a case could be formed by more than one complaint to resist probate and it has been held proper for a court to merge the action to resist probate into the estate proceeding. State ex rel. Townsend v. Tipton Circuit Court (1961), 242 Ind. 226, 177 N. E. 2d 590.
It is clear that the statutory scheme contemplates treating these two causes as integral parts of the same case. Indiana Acts 1953, ch. 112, § 721, being Burns’ Ind. Stat. Ann. § 7-121 provides that in the suit on the Complaint to Resist Probate:
“If such determination be against the validity of such will or the competency of the proof, the court shall refuse or revoke the probate thereof; but if it be in favor of the validity and due execution of such will, probate thereof shall be admitted or ratified.”
The respondent recognizes this and admits in Paragraph 18 of his response that “if the Supreme Court orders a change of venue herein then the complaint to resist the probate of will must be venued together with the petition to probate will.”
The temporary and alternative writ of mandate and prohibition is made permanent and the trial court is ordered to grant the relators’ motion for change of venue from the county filed in Probate Cause No. 4049.
Givan, J., concurs; Arterburn, J., concurs in result; Hunter, J., dissents with opinion in which Jackson, J., concurs.